Citation Nr: 0840961	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  95-41 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.   

3.  Entitlement to an initial compensable evaluation for 
residuals of a meniscal tear of the right knee, from December 
3, 1993 to April 30, 1995.  

4.  Entitlement to a staged evaluation in excess of 10 
percent for residuals of a meniscal tear of the right knee, 
from May 1, 1995 to February 22, 1998.   

5.  Entitlement to a staged evaluation in excess of 20 
percent for residuals of a meniscal tear of the right knee, 
with recurrent lateral instability (other than arthritis with 
limitation of motion), on and after February 23, 1998.    

6.  Entitlement to an initial rating in excess of 10 percent 
for right knee osteoarthritis with limitation of motion from 
February 23, 1998.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
August 1992, including service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  The veteran currently 
resides within the jurisdiction of the Seattle, Washington 
VARO.

In the October 1994 rating action, the RO denied the 
veteran's claim for service connection for left ear hearing 
loss.  In that same rating action, the RO granted the 
veteran's claims for service connection for right ear hearing 
loss and a right knee disability, and assigned noncompensable 
disability ratings, effective from December 3, 1993.  The 
veteran filed a notice of disagreement in March 1995, 
disagreeing with the denial of his claim for service 
connection for left ear hearing loss, and with the ratings 
assigned to his service-connected right ear hearing loss and 
right knee disability.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  In September 1995, a statement of the case was 
issued.      

By a September 1995 rating action, the RO determined that the 
veteran was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the right knee, from March 22, 1995 to April 30, 1995.  In 
addition, from May 1, 1995, the RO rated the veteran's 
service-connected right knee disability as 10 percent 
disabling.  In October 1995, the veteran filed a timely 
substantive appeal.    

In an April 2005 rating action, the RO reported that the 
veteran had mild to moderate lateral instability and 
increased the veteran's disability rating for his service-
connected right knee disability, characterized as a meniscal 
tear, from 10 to 20 percent disabling, effective from 
February 23, 1998.  The RO also awarded a separate 10 percent 
rating for arthritis of the right knee, effective from 
February 23, 1998.  Because the RO assigned a "staged" 
rating to the veteran's service-connected right knee 
disability, the Board has characterized the issues on appeal 
as stated on the first page of this decision.  See Fenderson, 
supra.  

By a June 2000 action, the Board remanded this case so that a 
Travel Board hearing could be scheduled.  In November 2000, 
the RO received a letter from the veteran in which he stated 
that he was unable to attend the time of his scheduled 
hearing and he requested that his hearing be rescheduled.  
The RO subsequently rescheduled another Travel Board hearing 
for October 2001.  However, when the RO sent notice of the 
hearing to the veteran, the correspondence was returned as 
undeliverable.  

In April 2002, October 2003, and August 2005 actions, the 
Board directed that additional development be undertaken.  In 
the August 2005 action, the Board specifically directed the 
RO to contact the veteran for the purpose of determining 
whether he still wanted a Travel Board hearing.  Pursuant to 
the August 2005 remand, the RO sent a letter to the veteran 
in October 2005 and asked him if he still wished to have a 
Travel Board hearing.  The evidence of record is negative for 
a response from the veteran.  In addition, in a VCAA Response 
form, received by the RO in September 2006, the veteran 
checked a box which indicated that he had no additional 
information or evidence to give VA to substantiate his claims 
and he requested that his case be decided as soon as 
possible.  The veteran's request for a hearing is therefore 
considered withdrawn.






FINDINGS OF FACT

1.  There is no competent medical evidence of record to show 
that the veteran has a current left ear hearing loss 
disability as defined by the applicable VA regulation.

2.  At no time during the rating period has the veteran had 
greater than Level I hearing loss in the service-connected 
right ear, and deafness has not been shown in the left ear.

3.  From December 3, 1993 to April 30, 1995, the veteran's 
service-connected right knee disability, to include a history 
of a meniscal tear, was not manifested by arthritis confirmed 
by x-ray; or functional limitation, to include instability, 
subluxation; frequent episodes of locking with pain and 
effusion into the joint; or limitation of motion. 

4.  From May 1, 1995 to February 22, 1998, the veteran's 
service-connected right knee disability was not manifested by 
instability, subluxation, frequent episodes of locking with 
pain and effusion into the joint, flexion limited to less 
than 60 degrees, extension limited to more than 5 degrees, or 
more than overall slight functional impairment.  

5.  From February 23, 1998, the veteran's service-connected 
right knee disability was not manifested by subluxation, 
frequent episodes of locking with pain and effusion into the 
joint or more than moderate instability.     

6.  From February 23, 2008, he veteran's service-connected 
right knee disability was also manifested by osteoarthritis 
but not limitation of flexion to less than 45 degrees or 
extension limited to more than 5 degrees.   






CONCLUSIONS OF LAW

1.  Claimed left ear hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2008).

2.  The criteria for an initial or staged compensable rating 
for right ear hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.85, Diagnostic Code 6100 (2008)

3.  The criteria for a staged compensable rating for 
residuals of a meniscal tear of the right knee, from December 
3, 1993 to April 30, 1995, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261 (2008); VAOPGCPREC 23-97; VAOPGCREC 9-98; VAOPGCPREC 9-
04.         

4.  The criteria for a staged evaluation in excess of 10 
percent for residuals of a meniscal tear of the right knee, 
from May 1, 1995 to February 22, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 
5260, 5261 (2008); VAOPGCPREC 23-97; VAOPGCREC 9-98; 
VAOPGCPREC 9-04.   

5.  The criteria for a staged evaluation in excess of 20 
percent for residuals of a meniscal tear of the right knee 
(other than arthritis with limitation of motion), with 
recurrent lateral instability, on and after February 23, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5257, 
5258 (2008).



6.  The criteria for an initial or staged evaluation in 
excess of 10 percent for right knee osteoarthritis with 
limitation of motion, from February 23, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 
5261 (2008); VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2004, October 2005, March 2006, and August 2006 letters sent 
to the veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claims.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service- connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2004, October 2005, March 2006, and August 2006 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the veteran was effectively informed to submit all relevant 
evidence in his possession and received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.

In this case, the decision from which the appeal arises, that 
is, the October 1994 rating decision, in which the veteran's 
claim for service connection for left ear hearing loss was 
denied and his claims for service connection for right ear 
hearing loss and a right knee disability were granted, 
predated the effective date of the VCAA in November 2000, and 
the VCAA notices in June 2004, October 2005, March 2006, and 
August 2006 obviously could not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
However, the Court has held that a supplemental statement of 
the case that complies with the applicable due process and 
notification requirements constitutes a readjudication 
decision.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006 (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect).  Here, the August 1998, April 2004, 
April 2005, and July 2008 supplemental statements of the case 
satisfy a readjudication decision as defined by the cited 
legal authority and they postdated the above notice letters.  
Providing the veteran with adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.

With respect to the Dingess requirements, the veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in the August 2006 letter, but 
such notice was post-decisional.  See Pelegrini, supra.  As 
to this timing deficiency, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Veterans Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the earlier holding of the Veterans Court in 
Sanders that an appellant before the Veterans Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F. 3d 892 (Fed. 
Cir. 2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the veteran's claim for service connection for left 
ear hearing loss, and the preponderance of the evidence is 
also against the veteran's claims for higher ratings for his 
service-connected left ear hearing loss and right knee 
disability.  Thus, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  See Dingess, supra.  Such a lack of timely notice did 
not affect or alter the essential fairness of the RO's 
decision.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in February 1998, June 2002, and August 2004, 
which were thorough in nature.  The audiological and knee 
examinations provided findings that are adequate for rating 
the veteran's hearing loss of the right ear and right knee 
disability for all of the periods of time at issue.  There is 
no duty to provide another examination.  38 C.F.R. §§ 3.326, 
3.327 (2008).  As to the remaining claim for service 
connection, there is no service or post-service medical 
evidence of a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, to include upon his separation examination and a 
2002 VA audiological evaluation.  Under these circumstances, 
there is no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
The Board finds that the medical evidence of record is 
sufficient to resolve all of the issues on appeal. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 392-94 (1993).


II.  Service Connection Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran contends that he currently has left ear hearing 
loss, and that his hearing loss is due to acoustic trauma 
incurred in service.  Specifically, in a September 2006 
letter from the veteran, he stated that during Desert Shield 
(1990-1991), he was attached to the 2nd Light Armored 
Infantry Battalion when he sustained an injury to his left 
ear while acting as an assistant gunner.  According to the 
veteran, he was participating in a firing exercise in Saudi 
Arabia and hearing protection was unavailable.  He noted that 
following the exercise, his hearing decreased in his left 
ear.  

The veteran's service medical records are negative for any 
findings of left ear hearing loss.  The records show that in 
July 1992, the veteran underwent a release from active duty 
examination.  At that time, in response to the question as to 
whether the veteran had ever had or if he currently had 
hearing loss, the veteran responded "yes."  The veteran 
underwent an audiological evaluation which revealed that he 
had pure tone air conduction threshold levels in the left ear 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 10, 
15, 15, 15, and 10 decibels, respectively.  The veteran's 
ears were clinically evaluated as "normal."    

A VA audiological examination was conducted in June 2002.  At 
that time, the veteran stated that his military noise 
included being around rifles and heavy equipment.  He noted 
that after his discharge, he worked around building 
construction noise and that he wore hearing protection when 
appropriate.  The audiological examination revealed that the 
veteran had pure tone air conduction threshold levels in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 5, 10, 10, 25, and 20 decibels, respectively with a 
puretone average of 16 decibels.  The speech discrimination 
percentage was 100 percent in his left ear.  The examiner 
stated that the veteran's hearing acuity in his left ear was 
within normal limits.  

In the instant case, there is no competent medical evidence 
of record showing that the veteran currently has left ear 
hearing loss for VA purposes.  In this regard, there is no 
evidence of record showing that the veteran has an auditory 
threshold of 40 or greater in any of the frequencies 500, 
1,000, 2,000, 3,000, 4,000 Hertz in his left ear; nor are his 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz 26 decibels or 
greater in the left ear.  In addition, the veteran's speech 
recognition score using the Maryland CNC Test is not less 
than 94 percent.  38 C.F.R. § 3.385.  As such, he does not 
currently have left ear hearing loss for VA compensation 
purposes.

The only evidence of record supporting the veteran's claim is 
his own opinion that he currently has left ear hearing loss 
which is related to his period of active military service.  
However, while he is competent to state that he noticed some 
degree of hearing loss at any point in time, he is not 
competent to diagnosis a hearing loss disability as defined 
by 38 C.F.R. § 3.385, which can only be shown upon an 
audiological examination, nor has he been shown to possess 
the training or credentials needed to render a competent 
opinion as to medical causation.  Thus, his opinion does not 
constitute competent medical evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for left ear hearing loss.  Despite the 
veteran's allegations that he has left ear hearing loss, the 
medical evidence of record demonstrates that he currently 
does not have left ear hearing loss for VA compensation 
purposes.  Therefore, service connection for left ear hearing 
loss is not warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Higher Ratings Claims

A. Legal Criteria

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

B.  Right Ear Hearing Loss

Factual Background

The veteran's service medical records show that in July 1992, 
the veteran underwent a release from active duty examination.  
At that time, an audiological evaluation revealed that the 
veteran had pure tone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 15, 15, 20, 20, and 40 decibels, respectively.  

By a February 1995 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  At that time, the RO assigned a 
noncompensable disability rating under Diagnostic Code 6100, 
effective from December 3, 1993, for the veteran's service-
connected right ear hearing loss.     

A VA audiological examination was conducted in June 2002.  At 
that time, the audiological examination revealed that the 
veteran had pure tone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 10, 10, 25, 65, and 50 decibels, respectively with a 
puretone average of 38 decibels.  Speech discrimination 
percentage was 100 percent in his right ear.  The examiner 
diagnosed the veteran with moderately severe to moderate high 
frequency sensorineural hearing loss of the right ear.  

Analysis

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. at 119.  Thus, the Board must 
evaluate the relevant evidence since December 3, 1993.  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 Hz.  38 C.F.R. § 
4.85.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85 and 
Code 6100.  The manifestations of a nonservice-connected 
disability may not be used in evaluating a service-connected 
disability. 38 C.F.R. § 4.14 (2008).  Consequently, if a 
claimant has service-connected hearing loss in one ear and 
nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice- connected loss should 
be considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  See VAOPGCPREC 32-97; Boyer v. West, 11 
Vet. App. 474 (1998).  The Court has noted that the 
assignment of disability ratings for hearing impairment are 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In regard to the veteran's claim for an initial compensable 
evaluation for right ear hearing loss, the Board has 
considered the evidence of record but finds that there is no 
basis for a compensable evaluation under Diagnostic Code 
6100.  

When hearing loss is service connected in only one ear, the 
non-service connected ear will be assigned Level I, unless 
there is total deafness in that ear.  See 38 U.S.C.A. § 
1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f); VAOGCPREC 32-
97. The June 2002 VA audiological examination did not shown 
deafness in the non-service-connected left ear and the Level 
I designation is appropriate for that ear.  With respect to 
the veteran's service-connected right ear, the audiological 
findings from the veteran's June 2002 VA audiometric 
examination translate into Level I hearing loss for the right 
ear at 38 C.F.R. § 4.85, Table VI.  When applied to the 
rating criteria, these numeric designations, that is, Level I 
in the right ear and Level I in the left ear, correspond to a 
noncompensable rating.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.

The Board has carefully considered all potentially applicable 
regulatory provisions. Table VIa at 38 C.F.R. § 4.85 provides 
evaluations based on puretone thresholds averages, only, 
without consideration of speech discrimination test results.  
This table and the evaluation based on puretone thresholds 
alone may be used only in certain circumstances authorized by 
the regulations.  38 C.F.R. § 4.85(c) permits the use of 
Table VIa when the examiner certifies that the use of the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  In this case, no examiner has certified that 
the use of the speech discrimination test is not appropriate.  
Thus, the provisions of 38 C.F.R. § 4.85(c) do not authorize 
evaluation on puretone thresholds alone.

The Rating Schedule also provides for rating exceptional 
patterns of hearing impairment under the provisions of 38 
C.F.R. § 4.86.  However, the veteran's test results do not 
demonstrate either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies in any service- connected 
ear, or (2) a pure tone threshold of 70 decibels of more at 
2,000 Hertz in any ear.  38 C.F.R. § 4.86.  Therefore, the 
veteran is not entitled to consideration for exceptional 
patterns of hearing impairment in any ear during the entire 
appeal period.

The Board acknowledges that the VA examination report 
documents that the veteran has some degree of hearing loss in 
the right ear.  However, the schedular criteria are specific, 
and the veteran's right ear hearing loss is not of sufficient 
severity to warrant a compensable rating.  See Lendenmann, 3 
Vet. App. at 345, 349.  Thus, the Board finds that throughout 
the rating period a preponderance of the evidence is against 
the veteran's claim for a compensable rating for his service- 
connected right ear hearing loss.  Accordingly, the benefit 
of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
Ortiz, supra; Gilbert, supra.  Accordingly, tan initial 
compensable rating for right ear hearing loss is not 
warranted.

C.  Right Knee Disability

Factual Background

The veteran's service medical records show that in April 
1992, the veteran was diagnosed with right patellofemoral 
pain syndrome.  It was noted that he had injured his right 
knee in 1990 while running.  

VA Medical Center (VAMC) outpatient treatment records show 
that in June 1994, the veteran had x-rays taken of his right 
knee.  The x-rays were reported to show an unremarkable 
examination of the right knee.  In October 1994, the veteran 
had a magnetic resonance imaging (MRI) taken of his right 
knee.  The MRI was negative.      

By a February 1995 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
retropatellar pain syndrome of the right knee.  At that time, 
the RO assigned a noncompensable disability rating under 
Diagnostic Code 5257, effective from December 3, 1993, for 
the veteran's service-connected right knee disability.  

VAMC inpatient treatment records reflect that in March 1995, 
the veteran underwent a right knee arthrotomy and partial 
meniscectomy and was hospitalized for three days.  Upon his 
discharge from the hospital, he was diagnosed as status post 
posteromedial bucket tear to the right knee.  

By a September 1995 rating action, the RO determined that the 
veteran was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the right knee, from March 22, 1995 to April 30, 1995.  In 
addition, from May 1, 1995, the RO rated the veteran's 
service-connected right knee disability, recharacterized as a 
meniscal tear of the right knee, as 10 percent disabling 
under Diagnostic Code 5257.  

A VA examination was conducted on February 23, 1998.  At that 
time, the veteran stated that he had chronic pain in his 
right knee.  He noted that he was unable to stand for more 
than a couple of hours and that he was unable to participate 
in any high-impact activities.  According to the veteran, 
after his discharge, he had operated heavy equipment for nine 
months, but he had to quit that job because his right knee 
pain was aggravated.  He then worked as a janitor for a year 
and a half.  The veteran reported that for the past two 
years, he had worked as a building manager.  

The physical examination of the veteran's right knee showed 
that there was some tenderness along the medial plateau, as 
well as some irregularity in the soft tissue.  There was also 
a 2 to 3 millimeter (mm) firm irregularity in the medial 
plateau femoral condyle.  The veteran had a full range of 
motion of the right knee, with 125 degrees of flexion and 
extension to zero degrees.  There was mild to moderate 
anterior-posterior (AP) and internal/external rotatory 
instability, as well as patellar click and mild crepitus on 
flexion and extension.  The veteran had pain if he did a full 
weight-bearing squat.  There was no swelling and no 
peripatellar tenderness.  The assessment was that the veteran 
had chronic pain in the right knee secondary to post-
traumatic and post-surgical changes, with activity 
restrictions as described above.  Following the examination, 
he had x-rays taken of his right knee.  The x-rays were 
reported to show no fractures or evidence of acute injury.  
There was mild osteoarthritis present.  The alignment was 
normal and there were no effusions.  The diagnosis was mild 
osteoarthritis; otherwise, normal right knee.  

In June 2002, the veteran underwent a VA examination.  At 
that time, he stated that he had recurrent pain in his right 
knee with standing and stooping.  He also noted that he had 
right knee weakness.  The veteran denied any swelling, 
locking, or giving way.  According to the veteran, he did not 
wear a brace.  The physical examination of the right knee 
showed that there was no inflammation.  There was a normal 
range of active and passive motion with flexion to 140 
degrees and extension to zero degrees, without discomfort or 
instability.  The veteran was able to stand and hop, and 
fully and promptly squat and rise without discomfort.  There 
was no evidence of loss of muscle mass or weakness.  The 
diagnosis was of internal derangement, status post-operative 
of the right knee, with right knee degenerative joint 
disease.  Following the physical examination, the veteran had 
x-rays taken of his right knee.  The x-rays were interpreted 
as showing mild narrowing of the medial joint compartment to 
the knee; otherwise, the knee was unremarkable.       

A VA examination was conducted in August 2004.  At that time, 
the veteran stated that sitting, standing, and walking for 
over 30 minutes aggravated his right knee pain.  He indicated 
that due to his right knee pain, he was unable to play 
sports.  According to the veteran, he had worked for five 
years at a company as a facilities engineer.  The veteran 
reported that he then moved to a new company where he was 
once again working as a facilities engineer.  He noted that 
he had not had any time loss during the past 12 months due to 
his right knee.  According to the veteran, he did not use a 
cane or any other assistive device.  

The physical examination showed that the veteran could extend 
his right knee completely, from zero to 140 degrees, without 
pain.  Patellar motion had clicking and crepitus on the 
right, without fluid.  The veteran had 7 mm of anterior 
motion of the tibia on the right on the femur.  He had 15 
degrees of medial laxity of the medial collateral ligament on 
the right, and he had no lateral collateral ligament laxity.  
The veteran's anterior drawer was positive on the right.  The 
diagnoses were of retropatellar pain syndrome of the right 
knee, with status post meniscus resection of the right knee, 
and ligamentous laxity of both his ACL (anterior cruciate 
ligament) and his medial collateral ligament in the right 
knee.  After the examination, the veteran had x-rays taken of 
his right knee.  The x-rays were reported to show mild medial 
compartment joint loss with secondary degenerative joint 
disease; otherwise negative right knee.       

In an April 2005 rating action, the RO increased the 
veteran's disability rating for his service-connected 
meniscal tear of the right knee, from 10 to 20 percent 
disabling under Diagnostic Code 5257, effective from February 
23, 1998.  The RO also awarded a separate 10 percent rating 
under Diagnostic Codes 5260-5010, for arthritis of the right 
knee, with limitation of motion, effective from February 23, 
1998.       

In April 2008, the examiner from the veteran's August 2004 VA 
examination provided an addendum to the August 2004 VA 
examination report.  In the addendum, the examiner stated 
that the August 2004 VA examination was consistent with both 
medial collateral ligament and ACL instability.  The examiner 
opined that the pathology demonstrated at the time of the 
August 2004 VA examination made it more likely than not that 
the veteran had 50 percent more functional loss due to 
weakened movement and instability and incoordination related 
to his ACL and medial collateral ligamentous instability.  
The additional loss of range of motion was due to incomplete 
extension and limitation in flexion during flare-ups of 
swelling and the range of motion due to the instability and 
loss of range of motion would be 10 degrees of loss of 
extension and 40 degrees of loss of flexion.  That loss of 
function related to his instability causing flare-ups of both 
pain and swelling were supported by the pathology present at 
the time of the August 2004 VA examination.  

Analysis

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008).     

Arthritis due to trauma under Diagnostic Code 5010 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.   See VAOPGCPREC 
9- 2004.

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, 
to include recurrent subluxation or lateral instability: 30 
percent for severe, 20 percent for moderate and 10 percent 
for slight.

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x- 
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

As previously stated, by an October 1994 rating action, the 
RO granted the veteran's claim for service connection for a 
right knee disability and assigned a noncompensable 
disability rating under Diagnostic Code 5257, effective from 
December 3, 1993.  In a February 1998 rating action, the RO 
granted a temporary 100 percent evaluation for convalescence 
following surgery of the right knee from March 22, 1995 to 
April 30, 1995.  From May 1, 1995, the RO rated the veteran's 
service-connected right knee disability as 10 percent 
disabling under Diagnostic Code 5257.  By an April 2005 
rating action, the RO increased the veteran's disability 
rating for his service-connected meniscal tear of the right 
knee from 10 to 20 percent disabling under Diagnostic Code 
5257, effective from February 23, 1998.  The RO also awarded 
a separate 10 percent rating under Diagnostic Codes 5260-5010 
for arthritis of the right knee, effective from February 23, 
1998.  In this regard, as the veteran has taken issue with 
the initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found--a practice known as 
"staged" ratings.  See Fenderson, 12 Vet. App. at 119, 126-
27.  Thus, the Board must evaluate the relevant evidence 
since December 3, 1993.  

In this case, the veteran contends that his right knee 
disability is more disabling than currently evaluated.  He 
indicates that he has constant pain in his right knee and 
that it is aggravated by prolonged standing, walking, and 
sitting.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu, 2 Vet. App. at 492.

Entitlement to an initial compensable evaluation for a 
meniscal
 tear of the right knee from December 3, 1993 to April 30, 
1995

In the instant case, the Board finds that for the period of 
time from December 3, 1993 to April 30, 1995, the evidence of 
record does not demonstrate the degree of right knee 
disability for which an initial compensable evaluation is 
warranted.  In this regard, the evidence dated during or just 
prior to this period of time is sparse.  However, the veteran 
was discharged from service in August 1992 and the service 
medical records dated proximate to when he filed his original 
claim for service connection in 1993 do not reflect objective 
findings consistent with subluxation, instability or 
compensable limitation of motion.  June 1994 X-ray and 
October 1994 MRI examinations of the right knee were negative 
for arthritis or any other pertinent abnormal findings.  In 
regard to evaluating the veteran's right knee disability 
under Diagnostic Code 5257 (impairment of the knee), there is 
no evidence during the aforementioned period of time which 
shows any structural abnormalities of the veteran's right 
knee, instability or subluxation.  Thus, a compensable 
evaluation under Diagnostic Code 5257 from December 3, 1993 
to April 30, 1995 (excluding the time from March 22, 1995 to 
April 30, 1995, during which time the veteran received a 
temporary 100 percent evaluation for convalescence following 
surgery of the right knee) is not warranted.  

Further, with respect to the veteran's complaints of 
functional impairment due to pain, the Court has held that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain on use or due to flare-ups, are 
not for application in regard to a rating under a diagnostic 
code not predicated on limitation of motion, such as 
Diagnostic Code 5257 in this case.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  

The Board has also considered evaluating the veteran's right 
knee disability based on limitation of motion during the 
period of time from December 3, 1993 to April 30, 1995.  
However, there is no evidence of record showing that the 
veteran had limitation of motion of the right knee during the 
aforementioned period of time (excluding the time from March 
22, 1995 to April 30, 1995, during which time the veteran 
received a temporary 100 percent evaluation for convalescence 
following surgery of the right knee).  In addition, as noted 
above, there is no evidence showing that the veteran had 
osteoarthritis in his right knee from December 3, 1993 to 
April 30, 1995.  (As explained below, the first evidence of 
record to show that the veteran had osteoarthritis of the 
right knee is dated in February 1998.). In fact, as noted 
above, June 1994 x-rays and an October 1994 MRI were 
negative.  Thus, a compensable evaluation under Diagnostic 
Code 5260 or Diagnostic Code 5261 is not warranted during the 
period of time from December 3, 1993 to April 30, 1995, to 
include a separate compensable rating underVAOPGCPREC 9-04.  
In addition, as there is no X-ray of arthritis or 
instability, a separate rating for arthritis under Diagnostic 
Code 5003 or Diagnostic Code 5010 is also not warranted 
during the aforementioned period of time.  See VAOPGCPREC 23-
97.       

With respect to potential application of other criteria, the 
Board notes that there is no evidence of clinical or X-ray 
evidence of ankylosis or dislocation of the semilunar 
cartilage of the right knee, nor is there medical evidence of 
frequent episodes of locking with pain and effusion into the 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5259 (2008).

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to an 
initial compensable evaluation for residuals of a meniscal 
tear of the right knee, from December 3, 1993 to April 30, 
1995.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim for an initial compensable evaluation during this 
time must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 49.      

Entitlement to a staged evaluation in excess of 10 percent 
for residuals of a meniscal tear of the right knee, from May 
1, 1995 to February 22, 1998

In the instant case, the Board finds that for the period of 
time from May 1, 1995 to February 22, 1998, the evidence of 
record does not demonstrate the degree of disability for 
which an evaluation in excess of 10 percent is warranted.  In 
regard to considering evaluating the veteran's right knee 
disability under Diagnostic Code 5257, the Board notes that 
Diagnostic Code 5257 addresses impairment of the knee 
involving recurrent subluxation or lateral instability.  
During the period of time from May 1, 1995 to February 22, 
1998, there is no evidence of subluxation or instability of 
the right knee.  A rating in excess of 10 percent under 
Diagnostic Code 5257 is not warranted for this period of time 
because, in addition to an absence of medical evidence of 
instability or subluxation, no more than slight overall 
impairment of the knee is apparent.    

To warrant an increased evaluation under Diagnostic Code 
5260, there needs to be medical evidence of limitation of 
flexion that more nearly approximates 30 degrees than 45 
degrees.  In addition, a 10 percent rating under Diagnostic 
Code 5261 is warranted when extension of the leg is more 
nearly limited to 10 degrees than to 5 degrees.  However, 
there is no evidence of record during the period of time from 
May 1, 1995 to February 22, 1998, showing that the veteran 
had limitation of motion of the right knee warranting the 
assignment of a 10 percent evaluation under either range of 
motion code.  Thus, an evaluation in excess of 10 percent 
under either Diagnostic Code 5260 or Diagnostic Code 5261 is 
not warranted for the period of time from May 1, 1995 to 
February 22, 1998.  

The Board also notes the potential relevance of 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2008), pertaining to 
arthritis and the applicability of VAOPGCPREC 23-97 (1997).  
In that opinion, VA's General Counsel stated that when a knee 
disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, and a veteran also has limitation of knee motion which 
at least meets the criteria for a zero percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
evidence of record shows that the veteran was first diagnosed 
with right knee osteoarthritis on February 23, 1998.  Even 
assuming that arthritis was present prior to this date, 
however, the 10 percent rating in effect contemplates 
arthritis with pain or limitation of motion of the knee.  
There is no objective evidence of instability or subluxation.  
Moreover, General Counsel stated that if a veteran does not 
meet the criteria for a zero percent rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  In view of the foregoing, the 
Board finds that a rating in excess of 10 percent or a 
separate compensable rating under VAOPGCPREC 23-97, from May 
1, 1995 to February 22, 1998, is not warranted.

Further, with respect to the veteran's complaints of 
functional impairment due to pain, the Court has held that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain on use or due to flare-ups, are 
not for application in regard to a rating under a diagnostic 
code not predicated on limitation of motion, such as 
Diagnostic Code 5257 in this case.  See Johnson, 9 Vet. App. 
at 7, 11 (1996).  As noted above, there is no X-ray evidence 
of arthritis from May 1, 1995 to February 22, 1998 to trigger 
consideration of the range of motion codes.  In any case, the 
10 percent evaluation assigned for the period of time from 
May 1, 1995 to February 22, 1998, contemplates pain on use 
with some functional loss.  No higher rating is based on 
consideration of those same factors.

With respect to potential application of other criteria, the 
Board notes that during the period of time from May 1, 1995 
go February 22, 1998, there was no evidence of ankylosis, 
dislocation of the semilunar cartilage, or frequent episodes 
of locking with pain and effusion into the right knee joint.   
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258 (2008).

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to a 
staged evaluation in excess of 10 percent for residuals of a 
meniscal tear of the right knee, from May 1, 1995 to February 
22, 1998.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for an initial evaluation in excess of 10 
percent during the aforementioned period of time must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, 1 Vet. 
App. at 49.   

Entitlement to a staged evaluation in excess of 20 percent 
for residuals of a meniscal tear of the right knee (other 
than arthritis with limitation of motion-see below), with 
recurrent lateral
instability, on and after February 23, 1998

Since February 23, 1998, the veteran's service-connected 
meniscal tear of the right knee, with recurrent lateral 
instability, has been rated as 20 percent disabling under 
Diagnostic Code 5257.  In order to warrant an increased 
rating under that code, the veteran must experience severe 
subluxation or lateral instability.  

The medical evidence of record since February 23, 1998, fails 
to show that the veteran experiences any subluxation or more 
than moderate instability.  In the VA examination conducted 
on February 23, 1998, the examiner stated that the veteran 
had mild to moderate AP and internal/external rotatory 
instability, as well as patellar click and mild crepitus on 
flexion and extension.  There was no swelling and no 
peripatellar tenderness.  In addition, in the veteran's June 
2002 VA examination, there was no instability shown and the 
veteran denied wearing a brace.  He also denied swelling, 
locking, or giving way.  The August 2004 VA examination 
showed both medial collateral ligament and ACL instability 
but it was not classified as severe and there was no lateral 
collateral ligament laxity.  Patellar motion had clicking and 
crepitus on the right, without fluid.  The anterior drawer 
was positive on the right.    

In light of the above, the Board finds that the objective 
evidence overall does not show more than moderate instability 
of the right knee since February 23, 1998.  That is, the 
pertinent clinical findings summarized above, to include 
tests for stability, simply do not demonstrate more than 
overall moderate instability and there is no indication of 
any subluxation.  In addition, there is no medical evidence 
of dislocation of the semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  
Thus, the preponderance of the evidence is against a rating 
in excess of 20 percent or a separate compensable rating for 
residuals of a meniscal tear under 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5257, 5258.   

The Board notes that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca, supra, do not apply.  
Johnson, 9 Vet. App. at 7, 9.  The cited legal authority is 
applicable to the veteran's arthritis of the right knee.  See 
analysis below.

With respect to potential application of other criteria, the 
Board observes that there is no evidence of ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for the veteran's 
service connected residuals of a meniscal tear of the right 
knee (other than arthritis with limitation of motion), with 
recurrent lateral instability, since February 23, 1998, must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, 
supra.  

Entitlement to an initial rating in excess of 10 percent 
for right knee osteoarthritis with limitation of motion from 
February 23, 1998

In this case, the RO has assigned a separate rating (10 
percent) for the veteran's osteoarthritis of the right knee 
with limitation of motion, in addition to the 20 percent 
rating in effect since February 23, 1998, for the residuals 
of a meniscal tear of the right knee with recurrent lateral 
instability.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In order to warrant a rating in excess of 10 
percent, the veteran must experience leg flexion limited to 
30 degrees (pursuant to Diagnostic Code 5260), or leg 
extension limited to limited to 15 degrees (pursuant to 
Diagnostic Code 5261), or a combination of limitation of 
flexion and extension that combines to greater than 20 
percent when rating each separately.  Flexion limited to 45 
degrees and extension limited to 10 degrees would support 
separate 10 percent ratings under VAOPGCPREC 9-2004.

In the VA examination conducted on February 23, 1998, the 
veteran had slight limitation of motion of the right knee, 
with 125 degrees of flexion and extension to zero degrees.  
In addition, in the June 2002 VA examination, the veteran had 
normal range of active and passive motion with flexion to 140 
degrees and extension to zero degrees, without discomfort.  
In the veteran's August 2004 VA examination, the veteran 
could extend his right knee completely, from zero to 140 
degrees, without pain.  However, in an April 2008 addendum to 
the August 2004 VA examination report, the examiner from the 
August 2004 VA examination stated that it was more likely 
than not that the veteran had 50 percent more functional loss 
due to weakened movement and instability.   

The Board notes that the range of motion tests that have been 
conducted during the course of this appeal have shown 
limitation of flexion that falls short of 45 degrees and 
limitation of extension that consistently has been no more 
than 10 degrees, even with consideration of 38 C.F.R. §§ 
4.40, 4.45.  Under such circumstances, a rating in excess of 
10 percent is not warranted under Diagnostic Code 5260, 
Diagnostic Code 5261, or by rating limitation of flexion and 
extension separately under VAOPGCPREC 9-2004 and the cited 
diagnostic codes for motion of the knee.

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra.  However, there is no objective medical evidence to 
show that there is any additional limitation of flexion or 
extension of the right knee due to pain or flare-ups of pain, 
to a degree that would support a rating in excess of 10 
percent or a separate 10 percent rating, nor is there such 
additional limitation of flexion or extension due to 
weakness, fatigue or incoordination.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for right knee 
osteoarthritis with limitation of motion must be denied.  38 
U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.  


IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's right ear hearing loss and/or residuals of a 
meniscal tear of the right knee, with recurrent lateral 
instability and osteoarthritis, which would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The ratings assigned from May 1, 
1995, to include the 20 and 10 percent ratings for the right 
knee since February 23, 1998, take into account some 
industrial impairment.  There is no evidence of frequent 
hospitalizations or marked work impairment due solely to a 
right knee disability or hearing loss.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service under 38 C.F.R. § 3.321, during any of 
the periods of time at issue, is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  

Entitlement to an initial compensable evaluation for right 
ear hearing loss is denied.   

Entitlement to an initial compensable evaluation for 
residuals of a meniscal tear of the right knee, from December 
3, 1993 to April 30, 1995, is denied.  

Entitlement to a staged evaluation in excess of 10 percent 
for residuals of a meniscal tear of the right knee, from May 
1, 1995 to February 22, 1998, is denied.   

Entitlement to a staged evaluation in excess of 20 percent 
for residuals of a meniscal tear of the right knee (other 
than arthritis with limitation of motion), with recurrent 
lateral instability, on and after February 23, 1998, is 
denied.    

Entitlement to an initial or staged rating in excess of 10 
percent for right knee osteoarthritis, with limitation of 
motion, on and after February 23, 1998, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




Washington, DC 20420 Department of Veterans Affairs


